FILED
                              NOT FOR PUBLICATION                           JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAMIRO CORZA CERVANTES;                           No. 09-70483
MARIA DEL CARMEN CORZA,
                                                  Agency Nos. A075-678-321
               Petitioners,                                   A075-678-322

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Ramiro Corza Cervantes and Maria Del Carmen Corza, natives and citizens

of Mexico, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reconsider. Our jurisdiction is governed by




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny

in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Corza’s successive motion

to reconsider as number-barred. See 8 C.F.R. § 1003.2(b)(2) (“A party may file

only one motion to reconsider any given decision and may not seek reconsideration

of a decision denying a previous motion to reconsider.”). It follows that

petitioners’ due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and prejudice to prevail on a due process claim).

      In their opening brief, petitioners fail to address, and therefore have waived,

any challenge to the BIA’s dispositive determination regarding Corza Cervantes’

motion. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner

waives an issue by failing to raise it in the opening brief).

      To the extent petitioners contend they suffered ineffective assistance of

counsel, they did not raise this contention before the BIA and we therefore lack

jurisdiction to review this unexhausted claim. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).

      We also lack jurisdiction to consider petitioners’ unexhausted claim that

there is new evidence of hardship. See id.


                                            2                                  09-70483
      In light of our disposition, we need not address petitioners’ remaining

contentions.

      Petitioners’ request for a stay of removal is dismissed as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                      09-70483